PER CURIAM:
Luecretia Dawn Owens-El and Che’ Quadaffi Williams-El appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Owens-El v. Kapfhammer, No. l:10-cv-03213-JFM, 2013 WL 951734 (D.Md. filed Mar. 8, 2013, entered Mar. 11, 2013; Aug. 22, 2012; filed May 13, 2011, entered May 16, 2011). We grant the motion for an extension of time, deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.